Vacated by Supreme Court, January 24, 2005


                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4713



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LLOYD MENDEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-184)


Submitted:   November 26, 2003                Decided:   June 7, 2004


Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher J. Moran, LAW OFFICE OF CHRISTOPHER J. MORAN, Columbia,
South Carolina, for Appellant. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina; Lee Ellis Berlinsky,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lloyd Mendez appeals from his conviction and 240-month

sentence. Mendez pleaded guilty to possession with intent to

distribute and to distribute fifty grams or more of cocaine base,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000).   Mendez’s

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that, in his view, there are no meritorious

grounds for appeal, but raising the issue as to whether the

magistrate judge complied with Rule 11 of the Federal Rules of

Criminal Procedure in accepting Mendez’s guilty plea.   Mendez has

filed a pro se supplemental brief. Finding no reversible error, we

affirm.

          On appeal, counsel questions whether the magistrate judge

properly conducted the Fed. R. Crim. P. 11 colloquy, specifically

raising the issue as to whether the magistrate judge adequately

informed Mendez regarding the potential length of his sentence.

This court indulges a strong presumption that a plea is final and

binding if the Rule 11 hearing is adequate.       United States v.

Puckett, 61 F.3d 1092, 1099 (4th Cir. 1999).   We have reviewed the

transcript of the hearing conducted before the magistrate judge and

are satisfied that Mendez was afforded the protections of Rule 11.

See United States v. Osborne, 345 F.3d 281, 285 (2003) (holding

that taking guilty plea is permissible as an “additional duty” for

a magistrate judge). Furthermore, a review of the record indicates


                              - 2 -
that the magistrate judge did inform Mendez of the potential length

of his sentence and Mendez stated that he understood.    This claim

is therefore without merit.

          In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We further conclude that the claims raised in Mendez’s pro

se supplemental brief are without merit.      We therefore affirm

Mendez’s conviction and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.      If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -